                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              EATSERN DIVISION

                             CASE NO.: 5:19-CR-411-1-D

UNITED STATES OF AMERICA                )
                                        )
            vs.                         )         ORDER
                                        )
ANDREW LOUIS BASS, II,                  )
                           Defendant.   )


     THIS CAUSE is before the Court, on Defendant's Motion to Seal document number 67. The

Motion is GRANTED

       SO ORDERED. This~ day of May 2021.


                                                     . J S C. DEVER ill
                                                     United States District Judge
